     Case 1:20-cv-00917-DAD-BAM Document 19 Filed 10/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    PATTI M. PAGE,                                     No. 1:20-cv-00917-NONE-BAM (PC)
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
13            v.                                         DISMISSAL OF ACTION FOR FAILURE TO
                                                         EXHAUST ADMINISTRATIVE REMEDIES
14    CDCR MEDICAL,
                                                         (Doc. No. 17)
15                       Defendant.
16

17          Plaintiff Patti M. Page is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 8, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending dismissal of this action, without prejudice, due to plaintiff’s failure to exhaust

22   administrative remedies prior to filing suit. (Doc. No. 17.) Those findings and recommendations

23   were served on plaintiff and contained notice that any objections thereto were to be filed within

24   fourteen (14) days after service. (Id. at 3.) Plaintiff timely filed objections on October 19, 2020.

25   (Doc. No. 18.)

26          In her objections, plaintiff confirms that she did not exhaust all administrative remedies

27   prior to filing suit, and she just received the last level of review of her inmate appeal regarding

28   health care. Plaintiff has attached a copy of her Headquarters’ Level Response, dated October 5,
                                                        1
     Case 1:20-cv-00917-DAD-BAM Document 19 Filed 10/26/20 Page 2 of 2


 1   2020 to her objections. (Id. at 3.) However, the fact that plaintiff has now exhausted her

 2   administrative remedies does not save her complaint. See Lira v. Herrera, 427 F.3d 1164, 1170

 3   (9th Cir. 2005) (“[A] district court must dismiss a case without prejudice when there is no presuit

 4   exhaustion, even if there is exhaustion while suit is pending.” (citation and internal quotation

 5   marks omitted)).

 6          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 7   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 8   findings and recommendations are supported by the record and by proper analysis.

 9          Accordingly,

10      1. The findings and recommendations issued on October 8, 2020, (Doc. No. 17), are adopted

11          in full;

12      2. This action is dismissed, without prejudice, due to plaintiff’s failure to exhaust

13          administrative remedies prior to filing suit as required; and

14      3. The Clerk of the Court is directed to close this case.

15   IT IS SO ORDERED.
16
        Dated:     October 23, 2020
17                                                      UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        2
